American Century Capital Portfolios, Inc. Prospectus Supplement Global Real Estate Fund Supplement dated May 23, 2014 ■ Prospectus dated March 1, 2014 Replace all references to the FTSE EPRA/NAREIT Global Real Estate Index with FTSE EPRA/NAREIT Global Index in the performance chart and footnote on page 4 . Replace all references to the FTSE EPRA/NAREIT Global Real Estate Index with FTSE EPRA/NAREIT Global Index, part of the FTSE EPRA/NAREIT Global Real Estate Index Series on pages 3 and 6 . ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-824571405
